DETAILED ACTION
Response to Amendment	
Priority
The effective filing date of the instantly recited claims is considered to be the filing date of 11/16/2017.  The examiner failed to find total support for the instant claims in the provisional application filed on 11/17/2016.
Claim Objections
Claims 1-2, 4, 8-10, 14-15, 18, 21, 26-28, and 31 are objected to because of the following informalities:
On line 13 of claim 1, “manager” should be “managers” to correct a minor grammatical error.
On line 1 of claim 2, the antecedent basis for “said mobile process manager” should be updated to reflect the amendments. Claims 4 and 8 include the same issue.
On lines 1-2 of claim 5, “each said portable electronic injector” should read “each of said plurality of portable electronic injectors” to provide consistent use of terminology throughout the claims.  Claims 9, 10, 14, 15, 18, 21, 27, 28, and 31 include the same issue.
On line 2 of claim 26, “needle” should read “at least one needle” to provide consistent use of terminology throughout the claims.
On line 2 of claim 27, “needle” should read “at least one needle” to provide consistent use of terminology throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 7 and claim 12-13 of claim 1, the limitations “at least one mobile process manager” and “at least two of said at least one mobile process manager” render the claims indefinite because the limitations seem to contradict each other.  The first limitation “at least one mobile process manager” covers a scope including one mobile process manager but the second limitation “at least two of said at least one mobile process manager” covers a scope including two managers but excluding one manager.  The examiner suggests amending the first limitation to be “a plurality of mobile process managers”.
In regard to claim 14, it is unclear as to what is meant by “said at least one vaccine”.
The dependent claims are all also rejected by virtue of their dependency on the rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 29-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Davoodi PTY LTD (WO2016/101031; hereafter Davoodi) in view of Hogan (US 5,911,709).
In regard to claim 1, Davoodi discloses a system for mass vaccination (see at last par. [0002]-[0003]), the system comprising: a portable electronic injectors (10), comprising: at least one needle (24) to administer a measured amount of at least one vaccine to a body tissue; an indicator system (display 38 including visual indicator lights 40) to provide an indication when either an injection error occurs or when a vaccination indication is required (see par. [0068]); at least one mobile process manager (150 and/or 170; see par. [0097]; “external computing devices 150”; see also par. [0098]) in wireless communication with said injection device to control a mass vaccination, to receive said vaccination indications, said injection errors and vaccination process data and to alert a vaccination process overseer in generally real-time of said errors (see Figure 19a; par. [0098], [0124]); and a database (160, 172) in internet communication with at least two of said at least one mobile process manager to receive said vaccination indications, said injection errors and vaccination process data (see par. [0098], [00112], [00119], [00149]).
Davoodi is disclosed for use in the field of mass vaccinations for livestock (see par. [0002]-[0003] and would be understood by the ordinary skilled artisan to be useful in the field of pastoral farming.  One of ordinary skill in the art would also understand that pastoral farms would vary greatly in terms of size, form (factor vs. pasture) and efficiency with larger farms requiring a greater number of operators and need for efficiency.  Although Davoodi does not expressly disclose a plurality of portable electronic injectors, the structure disclosed by Davoodi, for example in Figure 19a, would allow for control of a plurality of injectors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of injectors, to be operated by different operators, for immunizing animals on a large farm if the factors for running the farm dictated so.  In the same art, Hogan shows that it is known in the art of livestock vaccine systems to provide for a plurality of portable injectors (see Figure 3; shown clearly is two separate portable injectors (10, 12, 18).  Hogan further teaches that the “vaccine pack can also be used in the field as it could easily be attached to the operators belt or the saddle in the case of in-pasture cattle care” (see col. 4, lines 41-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Davoodi with a plurality of injectors as taught by Hogan in order to provide multiple injectors for operation by different operators thereby increasing the efficiency of livestock immunizations.  In a pasture farm setting, the ability to vaccinate livestock spread across a vast area with separate operators would further contribute to the increased efficiency.      
In regard to claim 2, Davoodi discloses wherein said mobile process manager (150) is implemented on one of the following devices: a smartphone, a tablet, and a computerized unit (see par. [0098], [0124]).
In regard to claim 3, Davoodi discloses wherein said wireless communication is a local WI-FI connection (see par. [00125]).
In regard to claim 4, Davoodi discloses wherein said mobile process manager also to download injection task parameters to said plurality of injectors in parallel (see Figures 19a; Davoodi discloses the structure that is capable of performing parallel download).
In regard to claim 5, Davoodi discloses wherein each said injector device has an associated user unit on which is mounted an indicator light (40), said indicator light to light up when one of said vaccination indications or injection errors occurs (see par. [0068], [00100], [00124], [00135]-[00136]).
In regard to claim 6, Davoodi discloses wherein said vaccination indications are at least one of: injector status indication, battery level, needle replacement, vaccine low level in each bottle, and number of injection for every injector (see par. [0068], [00100], [00124], [00135]-[00136]).
In regard to claim 7, Davoodi discloses and wherein said vaccination process data comprises at least one of: number of injections performed, time to perform them, and temperature of the vaccine at each injection (see par. [007], [0064], [0093], [00149]).
In regard to claim 8, Davoodi discloses wherein said process manager also comprises an NFC (near field communication) unit at least to read a unique number associated with each of said injector devices (see par. [0073], [0091], [00100], [00138]).
In regard to claim 9, Davoodi discloses wherein each said injector device also comprises an RFID (radio frequency identification) reader at least to read an RFID tag associated with each said animal to be injected (see par. [0073], [0091], [00100], [00138]).
In regard to claim 29, Davoodi discloses wherein said database is web-accessible (see par. [0098]).
In regard to claim 30, Davoodi discloss said database to enable traceability of the vaccination process (see par. [007], [0026], [0064], [0093], [0098], [00139], [00149]).
In regard to claim 33, Davoodi discloses comprising a multi-dosage pumping unit to receive multiple dosages of said vaccine and to inject single dosages of said vaccine per injection (see par. [007], [0026], [0064], [0093], [00139], [00149]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of D’Antonio (US 5,080,648 A).
In regard to claim 10, Davoodi in view of Hogan fails to disclose an anti-stabbing mechanism.
In a similar art, D’Antonio discloses an anti-stabbing mechanism in the form of a cap (507).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the cap of D’Antonio to prevent unwanted needle sticks.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of Unitract Syringe Pty Ltd (WO2016/033507; hereafter Unitract).
In regard to claims 14 and 16, Davoodi and Hogan fail to disclose wherein each said injector comprises a heating element located at the end of a path of said at least one vaccine and wherein said heating element is temperature controlled.
In a similar art, Unitract discloses a temperature control element (650) and temperature sensors (520) in a drug delivery device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination with the teachings of Unitract in order to provide a system that could control the temperature of the vaccines to ensure proper vaccine temperature during delivery.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of Hogan (US 6,264,637; hereafter Hogan II).
In regard to claim 18, Davoodi in view of Hogan fails to disclose said injector comprises a spray can and a marking mechanism to activate said spray can to mark said body tissue.
In a similar art, Hogan II discloses a vaccine syringe (150) comprising a spray can (170) and a marking mechanism (197, valve trigger spring, spring stop flange and valve; all not shown but disclosed) to activate the spray can to mark tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination with the teachings of Hogan II in order to provide a system that could visually mark the vaccination status of the animals.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of Clayton et al. (US 8,911,409; hereafter Clayton).
In regard to claim 21, Davoodi in view of Hogan fails to disclose wherein each said injector comprises a projector directed towards an injection area to light up said injection area during an injection.
In a similar art, Clayton discloses a syringe (20) comprising a projector (58) directed towards an injection area to light up said injection area during an injection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination with the teachings of Clayton in order to provide a system to light up the injection area in dark areas to ensure proper injection.
Claims 26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of Fabian et al. (US 2009/0171296).
In regard to claim 26, Davoodi in view of Hogan fails to disclose said injector head comprising a fixed housing with a connection to connect said injection head over said needle to said injector a movable housing having an inhibitor connection to connect said upper housing to said inhibitor, wherein said fixed and movable housings have a needle housing therein for said needle and a protrusion limiter to define how much said movable housing extends from said fixed housing when said movable housing is moved by said inhibitor thereby to define the length of said needle which protrudes when injection head is retracted. 
In a similar art, Fabian discloses (fig. 1, fig. 2), a needle assembly (10; 210), a needle holder (12; 212), a needle seal (18; 218), a closure element (20:220), sterile barrier (54; 254), a conical shaped needle sheath (16; 216). Because Fabian deals with a syringe configured for refilling of drugs, it would have been obvious to a person skilled in the art to implement the variable heads of the syringe disclosed in Fabian in the injector taught by the combination in order to facilitate the ability to exchange the functions of the head of the syringe. The limitations of claims 31-32 are taught by the combination of Davoodi, Hogan, and Fabian.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of Cohen (US 2015/0174321)
In regard to claim 28, Davoodi and Hogan fail to teach said at least one needle is two needles and wherein each said injector comprises a variable position system to vary a distance between said two needles. 
Cohen teaches needles (214A-C, para. 55) with a variable positioning system to be able to reach the proper depth for a vaccine injection (see par. [0055]). Because Cohen teaches to a syringe configured to deliver vaccines, it would have been obvious to a person skilled in the art to implement the two needle head on the syringes of Cohen on the combination device in order to facilitate the ability to deliver drugs to the proper depth of an animal.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
On pages 9-10 of applicant’s remarks, the applicant argues:
“Note that claim 1 recites that each injector has an indicator system which provides information to the vaccinator at the time of an injection error. The “mobile process manager” which is the overseer’s device, receives the injection information, error information, and “vaccination process data”, and determines what is happening. Note that it is the mobile process managers that, once this determination is made, turn on that indicator light, to indicate to the overseer which injector needs to be fixed. This is unlike Davoodi.
Despite the Examiner’s contention, Davoodi does not teach “to provide an indication when either an injection error occurs or when a vaccination indication is required” since Davoodi only teaches to check that the delivery section is connected or suitable for the medication being delivered (paragraph [0131]). As a result, Davoodi also does not teach “a mobile process manager ... to receive said vaccination indications, said injection errors and vaccination process data” nor does Davoodi teach “to alert a vaccination process overseer”.
Davoodi merely provides data to be stored on a computer. Note Davoodi’s Fig. 20a which shows, in step 318, that it provides “display data indicating apparatus operation and selected or configured medication”. This is not a alert to an overseer but a display on the injector.
The addition of Hogan does not cure this deficiency since Hogan was brought only to teach a plurality of portable electronic injectors.
Neither Davoodi nor Hogan can handle mass vaccination because neither of them consider the necessity to alert an overseer who can intervene in the process and restore efficiency by ensuring all vaccinations are error free. The nature of mass vaccinations is such that there are multiple vaccinators operating in parallel to quickly and efficiently vaccinate large herds/flocks of animals. Due to the nature of mass vaccination operations, and the speed at which they take place in practice, it is possible that errors not only may occur but that they may be missed by the vaccinator who is operating at speed. The consequences of unchecked erroneous vaccinations are significant.”
The examiner respectfully disagrees with the applicant.  The examiner first notes that the indicator system of Davoodi is interpreted as elements 38 and 40.  The applicant’s arguments seem directed to the interpretation that only indicator light 40 is considered to the indicator system.  The examiner further notes that par. [0098] and [00111] discuss how the interpreted mobile process managers 150 and/170 are configured to perform the disclosed processing steps of the methods of Davoodi.
The examiner maintains that Davoodi discloses, several times, that the mobile process manager is configured to control vaccination, receive indications, said injection errors and vaccination process data and to alert a vaccination process overseer of real-time errors.  Par. [0098] discusses the data processing capabilities of 150 and/170.  At par. [00109], Davoodi discloses “the system 200 is configured to display data, such as text or images via the external computing device 150 or the via the display 38 of the apparatus 10, indicating the apparatus 10 is operational and configured, and the selected or configured medication type”.  At par. [00114] Davoodi discloses “if the processor 78 identifies that a delivery section 12 is not connected (or may be incorrectly connected) then an error message is sent, at step 408, to the user interface and input device, which in this example, is the external computing device 150.”  Further attention is drawn to par. [00116]-[00124].  These paragraphs discuss examples of the mobile process manager controlling vaccination, receiving indications, said injection errors and vaccination process data and to alert a vaccination process overseer of real-time errors.  In par. [0098], Davoodi discloses that the mobile process manager is configured as “smart phone or tablet”.  The ordinary skilled artisan would understand the phone/tablet to be operated by an overseer of the injection so the mobile process manager is alerting an overseer of the injection (the user of the phone/tablet).  For these reasons, the rejections have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783